Citation Nr: 0328344	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  00-20 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a current evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD), to include whether 
there is a basis for higher "staged" ratings at any 
pertinent time during the appeal period.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted service connection for PTSD 
effective November 14, 1996, and assigned this disorder a 10 
percent evaluation as of that date.  The disability rating 
was subsequently increased to 30 percent effective April 6, 
1998, by a rating decision dated in September 1998, and to 50 
percent effective March 5, 1999 by rating decision dated in 
October 1999.  The veteran challenges the ratings.

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in August 2001.  The transcript of the 
testimony has been associated with the claims file.  

In a December 2001 decision, the Board denied the veteran's 
claim for higher ratings.  He appealed this decision to the 
United States Court of Appeals for Veterans Claims (Veterans 
Claims Court).  In November 2002, the Veterans Claims Court 
vacated the Board's December 2001 decision and remanded the 
case for the association of additional private medical 
records with the claims file, including records for the 
period subsequent to the December 2001 decision.  The 
veteran's attorney submitted additional records but the Board 
finds them to be illegible.  Further, although summaries of 
the private treatment records are associated with the claims 
file, the Joint Motion makes clear that the actual medical 
records are needed and some of this medical records appear to 
be still missing.

In addition, the veteran has not had an examination in over 
two years and there may be other medical records which should 
be obtained.  As such, the Board finds that due process 
mandates a remand.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO should inform the veteran of 
his due process rights and VA's duty to 
assist under the VCAA.  Particularly, the 
RO must notify the appellant as to what 
evidence or information is needed to 
support his claim, what evidence VA will 
develop, and what evidence he must 
furnish.  If he identifies private or VA 
medical evidence, it should be associated 
with the claims file.

2.  Please obtain the following medical 
records (not a summary) related to the 
claim on appeal from York Guidance 
Center, 1575 Bannister Street, Suite 4, 
York, PA  17404:

?	Legible or transcribed treatment 
records for the period from December 
1990 to September 1991.
?	Legible or transcribed treatment 
records for the period of April 
1992.
?	Legible or transcribed treatment 
records for the period of November 
2002 to the present.

3.  Request the veteran and his attorney 
to provide legible or transcribed copies 
of the medical records submitted by his 
attorney in July 2003.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination to determine the severity of 
his PTSD.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent symptoms found on examination 
should be noted.  The examiner should 
offer an opinion as to the degree of 
impairment due to the PTSD symptoms and 
indicate whether such symptoms are of 
such severity as to preclude 
substantially gainful employment.  The 
examiner should provide a current global 
assessment of functioning (GAF) score.

5.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

